Citation Nr: 0303635	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  01-07 490	)	DATE
	)
	)                                                             

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kathryn Guidero


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife, and [redacted]


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California (CA) that, among other things, 
denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (hereinafter, 
"PTSD").  A Travel Board hearing was held before the 
undersigned Veterans Law Judge in September 2002.  Following 
this hearing, the veteran moved to submit corrections to the 
hearing transcript.  This motion was granted by the 
undersigned Veterans Law Judge in January 2003 and the 
hearing transcript was corrected.

The Board notes that, as the issue of the veteran's 
entitlement to claim service connection for diabetes as a 
result of exposure to Agent Orange has been reasonably raised 
by the record, this issue is referred to the RO for 
appropriate action.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran suffers from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim of entitlement to service 
connection for PTSD.  The veteran and his representative were 
notified by letter from the RO in November 1995 that VA had 
requested the veteran's service records and also requested 
that the veteran provide a personal description of the 
traumatic events and subsequent changes in his behavior that 
contributed to his PTSD symptoms.  The veteran and his 
representative were issued letters by the RO in February 1998 
requesting that the veteran provide specific details 
concerning the stressful events that, according to the 
veteran, had contributed to his PTSD symptoms.  They also 
were advised by this February 1998 letter that the veteran 
would be scheduled for VA examination and, if he failed to 
report for this examination, his claim would be denied.  The 
veteran's representative was provided a copy of the request 
for confirmation of the veteran's claimed in-service 
stressors submitted by the RO to the United States Armed 
Services Center for the Research of Unit Records (USASCRUR) 
in May 1998.  The RO provided the veteran and his 
representative copies of a statement of the case in June 2001 
containing a summary of the law and evidence concerning his 
claim.  The statement of the case notified the veteran and 
his representative of VA's duty to assist in developing 
claims and the principles relating to service connection 
(including direct service connection and chronicity and 
continuity of symptoms).  The RO concluded in the statement 
of the case that the evidence then of record was not 
consistent with combat duty or the numerous scenarios 
described by the veteran.  Because these events could not be 
otherwise reasonably verified, the previous denial of the 
veteran's claim was continued.  In September 2001, the 
veteran and his representative were issued a letter by the RO 
in which they were notified of the VCAA, VA's duty to notify 
and duty to assist, what the evidence needed to show in order 
to establish entitlement to service connection, what 
information or evidence was still needed on the veteran's 
claim, and what evidence already had been obtained in support 
of the veteran's appeal.  The veteran was notified in July 
2002 that he had been scheduled for a Travel Board hearing at 
the RO in September 2002.  Following this hearing, the Board 
provided the veteran a copy of the hearing transcript in 
November 2002.  

VA also attempted to inform the veteran and his 
representative of what information and evidence the veteran 
was to provide VA and what information and evidence VA would 
attempt to obtain on the veteran's behalf.  In that regard, 
VA has obtained all of the veteran's available service 
medical records and VA treatment records.  Also, as noted 
above, the veteran and his representative were notified by 
letter from the RO in September 2001 of the evidence that had 
been obtained in support of the veteran's claim and what 
information or evidence was still needed to establish the 
veteran's entitlement to service connection.  Further, an 
adequate, contemporaneous VA psychiatric examination of the 
veteran was accomplished in February 1998 at the VA Medical 
Center, Loma Linda, CA (hereinafter, "VAMC Loma Linda").

The veteran thus has been advised of the evidence necessary 
to substantiate his claim of entitlement to service 
connection for PTSD, and evidence relevant to this claim has 
been properly developed.  As such, there is no further action 
necessary to comply with the provisions of the VCAA or its 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim.

A review of the veteran's service medical records indicates 
that he reported no pertinent medical history of a psychosis, 
to include PTSD, on the medical history report taken at the 
time of his enlistment physical examination in April 1969.  
The examiner who saw the veteran at that examination noted 
that his medical history was "unremarkable" and found him 
qualified for enlistment.

It is clear from the veteran's service medical records that 
he was seen on multiple occasions during service for 
psychiatric complaints.  A "Medical Condition - Physical 
Profile Record" dated in September 1969 indicates that the 
veteran was diagnosed with anxiety reaction, chronic, and 
recommended that he not be assigned to an area where 
psychiatric care was not available.  On examination at the 
mental health clinic, Cam Ranh Bay, Vietnam, in February 
1970, the veteran complained of dizziness, feeling afraid, 
and acting strangely in his company area.  The examiner noted 
that the veteran had been in service for 11 months and in 
Vietnam for 1 week and was having mild difficulty initially 
relating to the demands made of him by his current unit of 
assignment.  Mental status examination revealed a fully 
oriented, alert, cooperative individual with no evidence of 
psychomotor retardation, and coherent speech, moderately 
depressed mood, mildly constricted affect, no evidence of 
thought disorder, intact memory, and adequate judgment and 
insight.  The provisional diagnosis was rule out anxiety 
reaction, chronic.  Following examination, the diagnosis was 
immaturity reaction, manifested by mild emotional 
instability.  On subsequent examination in February 1970 at 
the Cam Ranh Bay mental health clinic, it was noted that the 
veteran had experienced an acute situational reaction due to 
problems at home.

On examination at the emergency room at Letterman General 
Hospital, The Presidio, San Francisco, CA (hereinafter, 
"Letterman Hospital ER" or "Letterman Hospital"), in 
February 1971, the veteran complained of being upset and 
provided a history of "nervous breakdown" in service.  The 
examiner noted that the veteran was reluctant to talk and 
unable to state clearly his problems, although he was sobbing 
frequently.  The veteran stated that he had been drinking 
earlier on the evening of his emergency room admission and 
began worrying about his impending marital separation and his 
parents' problems.  It also was noted that the veteran had 
experienced suicidal ideation in the past.  The impression 
was acute situational reaction.  Subsequent admission to the 
Psychiatric Consultation Service at Letterman Hospital in 
February 1971 noted that the veteran had presented with 
feelings of anxiousness and depression.  The examiner noted 
that the veteran displayed increased subliminal hostility, 
although the veteran denied this.  The diagnosis was 
depressive symptoms - agitated, increased hostility, 
emotively fluctuating personality with borderline impulse 
control problems.

On admission to the Letterman Hospital ER on March 21, 1971, 
the veteran complained of feeling depressed after drinking 
alcohol, overdosing on aspirin, and wanted to talk to his 
psychiatrist.  The examiner noted that he had conferred with 
another doctor and they both had concluded that the veteran 
was not actively suicidal.  The veteran was oriented and 
cooperative with the examiner.  The impression was neurotic 
depression.  At a subsequent admission to the Letterman 
Hospital ER on March 25, 1971, the veteran's chief complaint 
was anxiety reaction with crying.  The veteran's previous 
emergency room admission after overdosing on aspirin was 
noted, as were the veteran's continuing visits to a 
psychiatrist.  The veteran stated that he had fought that day 
with his sergeant and his girlfriend, suffered a "nervous 
breakdown," and then started crying.  The impression was 
acute anxiety reaction in a patient with chronic emotionally 
immature personality.

The veteran was hospitalized in the psychiatric ward at 
Letterman Hospital in May 1971 with a diagnosis of severe 
stress reaction and had been admitted in a severely 
distressed state and because of threatened homicidal behavior 
which the admitting physician had felt the veteran was unable 
to control.  On admission, the veteran stated that he had 
thought about harming another individual who had made remarks 
about his wife.  The veteran's military history was noted, 
including service in Vietnam.  His family history was noted, 
including marriage to his first wife just prior to going to 
Vietnam and divorce following a miscarriage.  No pertinent 
medical history was noted.  Mental status examination 
revealed that the veteran was fairly cooperative with 
questioning, but also seemed somewhat angry and hostile.  His 
speech was logical and coherent with no evidence of loosening 
of associations, his motor activity was slightly increased 
with nervous movements of his hands and feet showing mild 
anxiety, he stated that his mood was one of anxiety, his 
affect was appropriate, he was oriented to time, place, and 
person, and his judgment and insight were fair.  Physical 
examination, including extensive neurological examination, 
and laboratory data all were entirely within normal limits.  
The diagnosis was inadequate personality, manifested by poor 
judgment, difficulty in delaying gratification, and a 
propensity to flee from stressful situations.  There was a 
note on a "Clinical Record Cover Sheet" pertaining to this 
hospitalization that this disability had existed prior to 
service, but no further assessment was provided.

On admission to the Letterman Hospital ER in June 20, 1971, 
the veteran complained of multiple episodes of "anxiety 
attacks" and feeling despondent and disgusted at his life 
after consuming alcohol.  The examiner noted that the veteran 
was very angry and tearful at first, stated that he wished 
that he were dead, but began to feel better during an 
interview with the examiner.  The impression was emotively 
unstable personality.  It was noted on subsequent clinical 
visit at Letterman Hospital in June 1971 that the veteran had 
uncontrollable anxiety.  No further information was provided.  

In a psychiatry consultation accomplished in June 1971 at 
Letterman Hospital, it was noted that the veteran had 
reported to the emergency room that same month in a tearful 
state, very angry, and stated that he was disgusted with his 
life.  The examiner who conducted the psychiatry consultation 
noted that the veteran complained of anxiety and depression, 
had numerous economic and marital problems, had just 
completed his divorce, and had a number of unpaid bills.  
Mental status examination revealed that the veteran was 
alert, oriented, with intact memory, gave a clear and concise 
history, showed no evidence of psychosis or suicidal 
ideation, and his abstraction and insight were poor.  The 
provisional diagnosis was emotively unstable personality, and 
the post-examination diagnosis was situational reaction in an 
inadequate personality.

In a subsequent psychiatry consultation accomplished in 
October 1971 at Letterman Hospital, it was noted that the 
veteran had argued with his wife over family problems before 
admitting himself to the emergency room.  No examination 
results were provided.  The impressions were situational 
anxiety and depression with a high degree of secondary pain.  

In January 1972, a neuropsychology consultation of the 
veteran was obtained at Letterman Hospital, after the veteran 
complained of feeling closed in, frequent depression, and 
hostility.  It was noted that the examiner who requested the 
consultation "suspect[ed] more pathology than just 
'inadequate personality.'"  On examination, the veteran 
provided a long history of difficulty adapting to new 
situations, functioning poorly, and being withdrawn and 
dependent in his interpersonal relationships.  It was noted 
that the veteran recently had been involved in a fistfight 
with another serviceman in his unit, which had made him feel 
rejected by others in his unit.  He stated that he felt that 
they might harm him.  Mental status examination showed that 
the veteran was oriented, with intact memory, spoke to the 
point, and he was mildly depressed.  There was no evidence of 
suicidal ideation or psychosis.  The diagnosis was adult 
situational reaction and immature personality.

No pertinent history, diagnosis, or treatment for any 
psychological or neurological problems was noted on the 
veteran's separation physical examination in March 1972.  The 
veteran indicated at this examination that he was in good 
health and he was found qualified for separation.  It is 
noted that there was no medical history report at the time of 
his separation physical examination available for review.

On subsequent in-service admission to the Letterman Hospital 
ER in May 1972, the veteran's chief complaint was hysteria 
and he also complained of insomnia and malaise.  It was noted 
that the veteran had been troubled recently by his father's 
loss of a job, displacement of his sister, and his 
unpopularity at work.  After returning home from work on the 
day of this admission, he became agitated, started shouting, 
and began thrashing about and shaking.  In the veteran's 
medical history, it was noted that he had been admitted 
frequently in the past complaining of hyper-reaction and a 
psychiatric visit for "inadequate personality" also was 
noted.  Physical examination yielded no pertinent results.  
The impression was hysterical situational reaction.  On 
subsequent clinical visit to Letterman Hospital in May 1972, 
it was noted that the veteran had presented with feelings of 
anxiousness and reported having a hysterical reaction.  After 
talking with the veteran, the examiner noted that he appeared 
more alert and that a large amount of psychopathology was 
present.  No other information was provided.

In a "Statement of Medical Condition" dated in September 
1972, the veteran stated that there had been no change in his 
medical condition since his separation physical examination 
in March 1972.

In February 1978, the veteran was admitted to inpatient 
psychiatry at the Jerry L. Pettis Memorial VA Medical Center, 
Loma Linda, CA (hereinafter, "VAMC Loma Linda"), following 
a suicide attempt.  The veteran complained of feeling anxious 
and agitated, insomnia, and sleeping only 8 hours in the week 
before his admission.  The veteran stated that, among other 
things, he had been having problems with his girlfriend and 
that he felt shaky.  The veteran's occupational history of 
various short-term jobs was noted.  His habits were 
unremarkable except for reporting that he drank "150 cups of 
coffee per day when he feels under stress and considerable 
quantities of tea and beer."  The veteran's family history 
was noted as non-contributory.  The veteran stated that he 
hated his biological father, whom he alleged had tried to 
kill his mother while she was pregnant with him and that, if 
he ever met his biological father on the street, he would 
kill him.  It also was noted that the veteran had no history 
of previous psychiatric illnesses or hospitalizations.  A 
review of the veteran's systems was unremarkable.  Physical 
examination revealed that the veteran's neurological systems 
were negative.  Mental status examination revealed that the 
veteran appeared very depressed, with unremarkable flow of 
speech and bodily gestures, and was oriented times three with 
no evidence of loss of memory, poor concentration, nil 
insight and judgment, intact thought processes, and 
adequately performed abstraction tasks.  The examiner noted 
that the veteran was anxious without lability of emotions.  
Psychological testing revealed a Minnesota Multiphasic 
Personality Inventory Profile within normal limits with a 
tendency towards worrying himself to satisfaction.  The 
veteran exhibited low self-esteem, immature impulsive 
personality traits, and poor social skills.  During his 
hospitalization, it was noted that there was continued 
immature and inappropriate social interaction with very 
dependent overtures to staff personnel, denial when 
confronted with problems or behavior, and a demonstrated lack 
of insight into the source and evolution of his problems.  
The veteran gave repetitive anecdotal analogies to explain 
his behavior.  The diagnoses were depression and acute 
situational reaction in an immature personality.  

In a "Mental Hygiene Clinic Intake Summary" prepared at 
VAMC Loma Linda in September 1995, it was noted that the 
veteran stated that "Agent Orange people sent me over" when 
asked to identify his chief complaint and that he had been 
sent to the mental health clinic "because of PTSD."  The 
veteran listed his symptoms as being afraid of crowds, 
feeling hyper-alert, frequent nightmares of Vietnam, always 
thinking of Vietnam, occasional flashbacks to Vietnam 
triggered by certain sights and sounds, positive startle 
response, increased mood swings, and avoiding reminders of 
Vietnam.  The veteran reported that these symptoms had been 
present since he had returned from Vietnam.  The veteran also 
reported a psychiatric history that included a previous 
hospitalization and denied any prior suicide attempts.  In 
the veteran's family history, it was noted that his father 
had been an alcoholic child abuser or molester.  The veteran 
stated that he had been divorced 3 times and that his 
military service in Vietnam was as a truck driver for 6 
months and as a "tunnel rat" for 3 months.  It was noted 
that the veteran had a hostile facial expression and avoided 
eye contact.  His speech, sensorium, flow of thoughts, 
memory, intellect, thought content, and motor activity all 
were normal.  His behavior was irritable and withdrawn, and 
suicidal and homicidal potential were not present, although 
the veteran stated that he would kill in order to protect his 
wife.  It also was noted that the veteran "resents having to 
talk to someone who has not been in Vietnam."  He reported 
that his energy had been a little low, and he was able to 
enjoy activities that he liked to do (including fishing, 
hunting, and dancing).  The veteran's mood was labile, his 
affect was "lousy," and he stated that he occasionally 
heard voices from Vietnam.  The diagnostic impressions were 
PTSD, chronic, severe, and personality disorder with 
narcissistic traits.

Following the veteran's filing a claim of entitlement to 
service connection for PTSD, among other things, in November 
1995, the veteran submitted two lay statements to the RO.  
The veteran stated on a VA Form 21-4138 submitted along with 
his claim that his duties in Vietnam had been those of a 
"tunnel rat."  The veteran also submitted a statement from 
Dr. M.N., M.D., dated in November 1995, where this examiner 
stated that the veteran was being treated at VAMC Loma Linda 
for symptoms consistent with PTSD and that he needed to be 
seen at least once a month.  

The veteran received regular outpatient psychiatric therapy 
sessions in 1995 at VAMC Loma Linda following intake 
screening in September 1995 (noted above).  In October 1995, 
mental status examination revealed that the veteran had more 
spontaneous but still minimal speech, angry affect, depressed 
mood, no current suicidal or homicidal ideation, no change in 
appetite, and no psychotic symptoms.  The assessment was 
PTSD, severe.  In November 1995, the veteran's mental status 
examination revealed that he wore sunglasses throughout the 
examination, his speech was spontaneous, his affect was 
"constricted/angry," and his mood was "depressed/angry."  
It was noted that he had no current suicidal or homicidal 
ideation, but always had chronic passive suicidal ideation.  
He reported getting very little sleep and that his energy was 
"gone."  No psychotic symptoms were noted.  The veteran 
explained that he was getting very little sleep because he 
did not like sleeping at night and had to work during the 
day, and reported that he felt very hyper-vigilant.  The 
assessment was PTSD, with a note that the veteran "continues 
to be very irritable" and he had experienced more nightmares 
in the previous month.  Mental status examination in December 
1995 revealed, among other things, that his affect was 
constricted, his mood was irritable, and his energy was low.  
The veteran stated that the previous month had been "rough" 
because he had had a big fight with his wife, a "blow-up" 
with his boss, and he was angry that, in applying for 
disability benefits, he was being asked by VA to recall 
things that he had tried hard to forget.  The veteran also 
reported increased intrusive thoughts, nightmare, very marked 
irritability, and markedly disturbed sleep.  The examiner 
also noted that the veteran had a lot of anger.  The veteran 
appeared resistant to any type of treatment program and 
stated that he could not stand to be around people.  The 
assessment was PTSD, chronic, severe.

In a statement that the veteran submitted to the RO in April 
1996, he stated that he was unable to provide information 
regarding his claimed in-service stressors "without breaking 
down.  I cry - shake and come apart at the seams."  He 
requested assistance from a VA examiner in providing this 
information.

A review of the veteran's DA 20 personnel file, provided to 
the RO by the National Personnel Records Center (NPRC) in 
April 1996, indicates that the veteran's Military 
Occupational Specialty (MOS) was as a "Pioneer" with the 
553rd Engineering Company (Float Bridge) in Vietnam from 
February 22, 1970, to December 9, 1970, and his MOS was as a 
Bridge Specialist with the 553rd Engineering Company (Float 
Bridge) in Vietnam from December 9 to 29, 1970, when he 
transferred out of Vietnam.  A review of this file also 
indicates that the veteran participated in the following 
campaigns while in Vietnam: Vietnam Winter/Spring 1970, 
Sanctuary Counteroffensive, and Counteroffensive Phase VII.

A review of the veteran's DD 214, also provided to the RO by 
the NPRC in April 1996, indicates that the veteran's dates of 
service were from December 1969 to September 1972 and that 
his MOS was as a Bridge Specialist.

In May 1996, the veteran submitted two lay statements to the 
RO from his common law wife and A.W.W., a fellow serviceman 
who served in Vietnam.  The veteran's wife stated that, soon 
after the veteran had moved in with her, he started having 
nightmares, moodiness, anger flare-ups, and fought with her 
frequently.  She reported that, during one nightmare, the 
veteran reached over, grabbed her by the throat, and started 
to shake her.  She said that she noticed he had a glazed look 
in his eyes and did not know who she was.  The veteran's wife 
reported that the veteran had slept with a light on since 
that time and always kept firearms in the house for 
protection.  Finally, the veteran's wife stated that her 
husband's anger, moodiness, and temper had caused him to have 
a falling out with "half my family an [sic] the people in 
this area."  

In the second lay statement submitted in May 1996, A.W.W. 
stated that, in early November 1970, he met a 6-man 
reconnaissance team coming in for supplies near Phan Pthiet 
on Whiskey Mountain in Vietnam and noticed that the veteran 
was one of the team members.  A.W.W. and the veteran had a 
conversation at that time, in which the veteran warned him 
that there were 3 battalions of enemy troops getting ready to 
attack.

On psychological interview by a VA social worker at VAMC Loma 
Linda on May 23, 1996, no complaints were noted and the 
examiner stated that the veteran's claims folder was not 
available for review.  The veteran reported a family history 
that included a "very strict," alcoholic, and emotionally 
abusive adoptive father and difficulty in school.  In the 
veteran's military history, he stated that an acquaintance of 
his had been killed 3 days after he had arrived in-country in 
Vietnam.  He reported being assigned to the 18th Combat 
Engineers doing truck convoy work, shooting at a small child 
and woman and killing them with a 50 caliber machine gun 
because "I didn't have a choice" as the woman held a 
grenade in her hand.  The veteran also reported that he had 
been assigned to Special Forces during his last 6 months in-
country in Vietnam and had participated in numerous search 
and destroy, sniper, and "tunnel rat" missions, he had been 
wounded by friendly fire, and he had been hospitalized on the 
psychiatric unit at The Presidio, San Francisco, CA, for 2 
weeks of "debriefing" after he had returned from Vietnam.  
The veteran reported that he had been married 3 times and 
that he had been living with his common-law wife since 1980-
81, he had not "worked steady" since 1994, and that his 
most recent hospitalization had been prompted by "seeing 
Charlie" (e.g., Viet Cong) and the face of a 12-year old boy 
that he had killed in a tunnel while in Vietnam.  The 
impression was that, although the veteran's claims folder and 
military records were not available for review, the veteran 
had been exposed to some trauma as a result of his military 
experiences and a diagnosis of PTSD was warranted based on: 
recurrent and distressing recollections of his Vietnam 
experiences; feelings of detachment or estrangement from 
others; restricted range of affect; irritability; sleep 
disturbance; and difficulty concentrating.

On VA psychological examination at VAMC Loma Linda on May 30, 
1996, the veteran complained of 2 PTSD stressors that stood 
out in his mind and caused him difficulty.  The first 
stressor involved killing a youth while working as a tunnel 
rat in Vietnam, and the second stressor occurred when he 
killed a 3-year old boy and his mother because she had been 
holding a grenade (as noted above).  The veteran's PTSD 
symptoms that had developed as a result of these 2 identified 
stressors included recurrent and intrusive distressing 
recollections, nightmares 2 or 3 times a week, flashbacks, a 
possible anniversary reaction, persistent symptoms of 
increased arousal, startle response, anger, irritability, and 
hyper-vigilance.  The examiner noted that he had reviewed the 
veteran's claims file records and his inpatient hospital 
records and that the purpose of the examination was to 
evaluate the veteran for PTSD.  The veteran's social, family, 
and employment history were all as noted earlier.  In the 
veteran's military history, he reported that he was assigned 
to convoy truck duty for Special Forces.  Mental status 
examination revealed, among other things, that the veteran 
was oriented x 3 with very labile affect, he broke down 
crying throughout the interview, his mood was depressed, his 
insight was poor, his judgment was fair, and there was no 
evidence of any thought disorder.  He denied illusions, 
hallucinations, or ideas of reference, and admitted to 
feelings of insomnia and fatigue, loss of interest, suicidal 
and homicidal ideation in the past, and feeling hopeless and 
worthless.  The diagnosis was PTSD, chronic, severe, with 
depression, and the veteran's Global Assessment of 
Functioning (GAF) score was 50.

On VA psychological evaluation at VAMC Loma Linda in June 
1996, the veteran's social, occupational, and mental health 
history were all as noted above.  The veteran reported that 
he had been assigned to the 18th Combat Engineers and 
stationed about 20 miles outside of Cam Ranh Bay, Vietnam, 
between Cam Ranh Bay and Nha Trang.  He reported serving 
initially with the 553rd Float Bridge Company and working 
convoy duty for 6 months.  Following this assignment, the 
veteran stated that he had been assigned to "special 
forces" and that he had served as a "tunnel rat" on long 
range reconnaissance missions.  He stated, "I was told not 
to ask questions and do my job and shut up."  When asked 
where his area of operations had been during this period, the 
veteran replied, "I can't tell you.  I signed papers that I 
wouldn't tell."  He also stated that, with regard to the 
specific events and circumstances during this period, 
"everything is foggy," and he had difficulty recalling the 
events.  When the examiner asked him about the nature of 
traumatic events that he might have experienced while in 
Vietnam, the veteran replied, "We were told to destroy our 
own wounded" and "It wasn't easy killing somebody when you 
found out that it was a 12-year old kid."  The veteran also 
reported being involved in ambushes that killed women who 
were carrying AK-47's.  When asked to describe his PTSD 
symptoms, the veteran reported being exposed to combat 
situations in which his life was at risk and in which he 
killed others and witnessed others being killed, specifically 
experiencing flashbacks  of "a guy that he witnessed being 
blown up," "the time I killed a 3 year old and his 
mother," and "the time that I killed the 12 year old in the 
tunnel."  The veteran stated that his memory was "foggy" 
about traumatic events that he had experienced in Vietnam.  
Other symptoms reported by the veteran included significant 
sleep impairment, irritability, angry outbursts, hyper-
vigilance, and exaggerated startle response which, according 
to the examiner, caused clinically significant distress and 
impairment in social and occupational functioning.  

Mental status examination in June 1996 revealed that the 
veteran's mood and affect were depressed and irritable, he 
maintained appropriate eye contact throughout the interview, 
there was no evidence of a thought disorder, and he denied 
suicidal or homicidal ideation.  Psychological testing 
results suggested a range of personality disorders including 
paranoid and schizoid, as well as schizophrenia, paranoid 
type.  The examiner noted that the veteran's symptoms were 
consistent with a history of severe personality disorder with 
schizoid and paranoid features complicated by substance 
abuse.  Diagnostic impressions were PTSD, chronic, and 
personality (disorder) not otherwise specified with paranoid 
and schizoid features.

A review of the veteran's VA treatment records from VAMC Loma 
Linda indicates that he again received monthly outpatient 
psychiatric treatment at this facility between January 1996 
and January 1998.  Examination in January 1996 revealed that 
the veteran's mood was irritable, no suicidal or homicidal 
ideation, his affect was angry and irritable, and no signs of 
a psychosis.  The assessment was PTSD/depression.  
Examination in March 1996 revealed that the veteran was 
vague, evasive, angry, his appetite and weight were "going 
to shit again," he was "forgetting a hell of a lot,", his 
energy was "real bad [sic]," and there was no evidence of a 
psychosis.  The assessment was unchanged.  In April 1996, the 
veteran reported that his mood was "shitty," his sleep was 
"lousy," his affect appeared angry, and he was "forgetting 
little things."  He stated that he was upset at a VA 
employee "in eligibility," and denied any plan of actually 
killing anyone, although he would not promise the examiner 
that he would not harm the VA employee who had upset him.  In 
a detailed assessment of the veteran completed in June 1996, 
he reported that he had thought about "ending it," his 
nightmares were more frequent, he experienced flashbacks, and 
he was under more pressure and stress.  He stated that being 
in service had changed him, and he felt that the government 
had reneged on its promise to take care of him after service.  
The assessment was PTSD, and "probable Axis II NOS."  

In a letter prepared by Dr. J.M.O., M.D., a staff 
psychiatrist at VAMC Loma Linda, in June 1996, the veteran's 
diagnosis of PTSD and his symptoms were described in detail 
(as noted above) and it was noted that the veteran's overall 
prognosis was guarded. 

On outpatient examination at VAMC Loma Linda in July 1996, 
the veteran complained of feeling depressed, nightmares, and 
increased irritability.  His affect was irritable, his mood 
was depressed, and his energy was low.  The assessment was 
PTSD and depression.  Examination in August 1996 revealed 
"nothing new happening," continuing depression, and 
occasional nightmares.  The veteran stated that he spent time 
on projects but he had to force himself to do things, he 
still got angry and irritable, he felt guilty because his 
depression made his relationships with others more difficult, 
and he got frustrated because his depression made it 
difficult to do things.  He also stated that he was not able 
to enjoy things that he used to do, like fishing, and he was 
hyper-vigilant to sounds.  The assessment was unchanged.  On 
examination in October 1996, the veteran reported that he was 
still depressed.  Mental status examination showed that his 
mood was depressed and his affect was blunted.  The 
assessment was PTSD, and personality disorder not otherwise 
specific.  There were no significant changes in symptoms or 
assessment reported on subsequent examination in December 
1996.

The veteran described new PTSD symptoms on outpatient 
examination at VAMC Loma Linda in January 1997, including an 
anniversary reaction on the date that a fellow soldier had 
been killed by a sniper, and dreams of being under attack but 
being unable to get a weapon.  The enemy soldiers that the 
veteran reported seeing in these dreams were "Charlie" 
(i.e., Viet Cong) and a Russian soldier.  The Russian soldier 
that the veteran saw in his dreams said to him over and over 
again, "You took me out," but never died.  The examiner 
noted that the veteran reported that he had, in fact, killed 
a Russian advisor in Cambodia in 1970 as part of a 6-man team 
whose operations were "hush hush" and that he had been 
ordered to keep quiet about this mission.  The assessment was 
PTSD.  On examination in March 1997, it was noted that the 
veteran reported experiencing an anniversary reaction in 
February 1997 with flashbacks and nightmares as usual, and 
the assessment was PTSD, severe.

In a "Mental Residual Functional Capacity Assessment" 
prepared in March 1997, it was noted that the veteran's 
understanding and memory were moderately and markedly limited 
in areas such as the ability to understand and remember 
directions and work-like procedures.  The veteran's sustained 
concentration and persistence were moderately or markedly 
limited in areas such as the ability to carry out simple or 
detailed instructions, the ability to maintain attention and 
concentration for extended periods, and the ability to work 
with others.  The veteran's social interactions were markedly 
limited.  Finally, it was noted that, during PTSD anniversary 
reactions, the veteran isolated himself and became withdrawn 
with worsening flashbacks, nightmares, and agitation.   

On a VA Form 21-2507 form dated in February 1998 requesting 
that the veteran be scheduled for VA examination for PTSD, it 
was noted that the veteran had refused to furnish specific 
details regarding his 2 claimed stressors, alleging that he 
was sworn to secrecy as part of a Special Forces unit.  It 
was noted that the veteran's service personnel records did 
not show that he was part of a Special Forces unit nor had VA 
found any evidence that the veteran ever had any opportunity 
for exposure to individual combat.  It also was noted that 
the veteran's service representative had been unable to 
extract this information from the veteran, so the examiner 
was asked to focus on eliciting details (including specific 
dates, locations, organizations, and associated names for 
each described event) necessary to obtain verification of the 
veteran's claimed stressors.  

Following this request, on VA examination for PTSD in March 
1998 at VAMC Loma Linda, the examiner noted that he had been 
requested to elicit further information about the veteran's 
claimed in-service stressors because he indicated that his 
relationship with this particular examiner would facilitate 
obtaining this information.  The examiner also noted that he 
had been following this veteran in the outpatient psychiatry 
clinic for approximately 2 1/2 years and he was being treated 
for PTSD.  The veteran reported that, in 1970, he had been 
"attached" to Special Forces because he was skilled in 
explosives and archery.  In March 1970, the veteran stated 
that he was assigned to a convoy that traveled to "Camp 
Swampy" near Bambatooie (ph) in Vietnam, and that the 
individuals he was with only went by nicknames.  When this 
convoy stopped at a small village, a child begging for candy 
on the side of a road dropped a bag in to one of the jeeps 
carrying soldiers, blowing up the jeep, and then ran to its 
mother who held a hand grenade in her hand.  The veteran 
responded by opening fire on the mother and child, killing 
them both.  The veteran indicated that he felt guilty over 
this, believing that he was a "baby killer," and reported 
intrusive thoughts and recollections of this incident.  He 
reported being under attack at Camp Swampy, being overrun by 
enemy soldiers, hearing a lot of screaming, opening fire on 
advancing enemy troops, and then withdrawing to Dom Phen 20 
miles outside of Cam Ranh Bay where his mission was to 
provide security and prevent this area from being overrun.  

Several months after this incident, the veteran reported that 
he had been selected for another Special Forces mission where 
he "was told to do what I was told and keep my mouth shut."  
His dog tags were taken, his uniform was changed "to a 
mercenary-like uniform," he was given a new rifle with no 
markings, and he and 2 other soldiers were taken in a 
helicopter to a landing zone.  He joined a Special Forces 
team of 6 men, was told to avoid all contact with anyone, and 
entered Cambodia with this team.  He was advised during this 
mission by his lieutenant that if they were caught, they did 
not exist, and, "if someone was wounded they should be put 
out of their misery."  Once inside Cambodia, the veteran 
stated that his team had captured a fair-haired Caucasian 
individual whom the veteran believed was a Russian advisor.  
The veteran was ordered to kill this prisoner and he complied 
with this order using his bow and arrow.  He reported that he 
had intrusive thoughts and nightmares of this incident as 
well as guilt.

The veteran stated further that he had been assigned tunnel 
rat duties while on Whiskey Mountain in Vietnam and described 
3 tunnel episodes that had contributed to his PTSD symptoms.  
Although the first tunnel had been "cold," in the second 
tunnel he entered, the veteran stated that he had "played 
tag with Charlie" and had found a large room with ammunition 
in it.  After exiting this tunnel, there was an explosion 
because someone had tripped an explosive device.  In the 
third tunnel, the veteran reported that he had found a 12-
year old child and cut the child's throat, killing it.  On 
returning to Dom Phen in early 1970, the veteran reported 
that he found himself involuntarily transferred back to the 
United States, and that he was told to "shut up" and sign 
papers swearing secrecy about his actions.  

Mental status examination accomplished in March 1998 revealed 
moderate psychomotor retardation, goal-directed speech, some 
latency of response, no ideas of reference, flight of ideas, 
or looseness of associations, constricted affect, depressed 
mood, no current suicidal ideation or plan, and no homicidal 
ideation.  In summary, the examiner noted that, although the 
veteran's reported military history was consistent with 
previous reports given to other examiners, the difficulty 
with verifying the veteran's claimed stressors was his 
contention of being assigned to a Special Forces unit which 
was top secret and kept no records.  Verification of the 
veteran's claimed in-service stressors also was complicated 
by his inability to recall specific names associated with the 
individuals involved, which he stated was due to the general 
culture of secrecy and death that surrounded his experience 
with this unit.  The diagnoses were PTSD, personality 
disorder not otherwise specified, and the veteran's GAF score 
was 35.  

Following a request for confirmation of the veteran's claimed 
in-service stressors, USASCRUR responded in March 1999 by 
providing the RO with copies of operational reports prepared 
by the 864th Engineer Battalion and the 35th Engineering 
Group, identified by USASCRUR the higher headquarters units 
for the 553rd Engineer Company, the veteran's unit of 
assignment in Vietnam.  The operational reports for the 
periods ending April 30 and July 31, 1970 stated that the 
veteran's unit of assignment had been used exclusively for 
its secondary mission of transportation support during the 
period February 1 to April 30, 1970.  The operational reports 
for the period February 1 to October 31, 1970, stated that 
engineering units (including the veteran's unit of 
assignment) had cleared 141 acres in the Dong Ba Thin area 
and, as a result of a "sapper" attack on April 1, 1970, had 
begun a land clearing operation on the Cam Ranh peninsula.  
USASCRUR noted that, after extensive research, it was unable 
to verify that the veteran's unit of assignment had come 
under attack on February 14, 1970, while located at Cam Ranh 
Bay, although it was noted that the Cam Ranh Bay Air Base 
came under mortar attack on February 16, 1970.  Finally, 
USASCRUR noted that it could confirm only those combat 
incidents where the veteran had provided "the 'who, what, 
where, and when' of each stressor."

The veteran submitted a lay statement from [redacted] in 
February 2000 where Mr. [redacted] stated that he had been the 
veteran's roommate while both had been hospitalized at VAMC 
Loma Linda in October 1998.  He stated that the veteran 
reported that he had been "a silent Sniper" in Vietnam who 
"spent countless hours alone in the midst of the enemy to 
complete his mission."  The veteran had extreme night sweats 
and restless churning while Mr. [redacted]'s hospital 
roommate.  

At the Travel Board hearing held before the undersigned 
Veterans Law Judge in September 2002, the veteran testified 
that he had been assigned to the 553rd Engineering Company, 
18th Combat Engineers in Vietnam.  The veteran testified as 
to the incident involving a child dropping a bomb inside a 
jeep while on a convoy and opening fire on the child and its 
mother who held a hand grenade in her hand (as noted above).  
The veteran testified, "I don't know names, I don't know 
time."  The veteran testified that he had been assigned TDY 
(or temporary duty) to provide explosives support and also as 
a tunnel rat.  "I don't know half the places I was TDY.  I 
was jumping around here, jumping around there."  The veteran 
also reported the incident involving killing the young Viet 
Cong soldier who attacked him while he was in a tunnel 
performing tunnel rat duties (as noted above), although he 
was unable to tell how old the soldier was or where this 
incident occurred.  "When I was there, they told me, when I 
was getting out of [the] service, you don't talk about this 
because if you do, you tell anybody about this, you go into 
the hospital, you come up with something else if you got a 
mental problem because...you don't talk about it."  The 
veteran stated that, as a combat engineer, he was trained to 
fight and not just build things and that they served as 
tunnel rats.  He stated that, as a combat engineer, he 
"built lots," cleared land, and drove a truck.

At the Travel Board hearing, [redacted] and the 
veteran's wife also testified.  Mr. [redacted] testified that 
he had been hospitalized with the veteran in October 1998 at 
VAMC Loma Linda.  He testified that, because of the veteran's 
PTSD, the hospital room blinds and door could never be closed 
and a light had to be on all the time.  According to Mr. 
[redacted], the veteran talked during his sleep and 
experienced nightmares.  Finally, the veteran's wife 
testified that the veteran had nightmares and one night he 
started choking her and "just had a really blank awful look 
in his eyes and he just looked crazy."

At the Travel Board hearing, the veteran submitted several 
additional lay statements in support of his claim.  In a lay 
statement prepared by J.H.W., staff chaplain, Ford Ord, CA, 
in October 1969, describing the veteran's assignment to the 
Fourth Brigade Staff Chaplain's Office in September and 
October 1969, he praised the veteran's "outstanding devotion 
to duty [and] cheerfully working past normal duty hours with 
no complaining," his military courtesy, and his 
conscientious service.  In a letter to his mother dated March 
15, 1970, the veteran stated that his unit had been hit three 
times by the enemy in the month since he had arrived in-
country, that all his unit had done was build things (mainly 
bridges), and that he was stationed near Cam Ranh Bay at Dong 
Ba Thin.  In a statement dated in March 1997, the veteran's 
mother stated, "[redacted]'s personality has changed considerably 
since his Army service in Vietnam."  She stated that, at 
times, the veteran "babbles on" incoherently, becomes very 
withdrawn, and shakes noticeably when discussing his Vietnam 
service.  She stated further that the veteran had become more 
quick-tempered, anti-social, more nervous, experienced more 
nightmares, and displayed a lack of interest in family 
activities since Vietnam.  In her lay statement, the 
veteran's wife recalled that, when a jet broke the sound 
barrier, the veteran got into a crouching position and looked 
for a place to get cover.  The veteran's wife also reported 
that the veteran experienced severe headaches, breathing 
problems, extreme fatigue, and slept more during the day than 
at night.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  A chronic disease will be 
considered to have been incurred in service when manifested 
to a degree of 10 percent or more within 1 year from the date 
of separation from active service.  See 38 C.F.R. § 3.307 
(2002).  A psychosis shall be considered a chronic disease 
within the meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. 
§ 3.309 (2002).

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2002); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
his lay testimony-alone-may establish the occurrence of the 
claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f) (2002).  See  Cohen v. Brown, 
10 Vet.App. 128 (1997).

Taking into account all of the evidence listed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD.  As noted 
above, the medical evidence on which the veteran's claim is 
based does not establish a link between his current symptoms 
and any claimed in-service stressors.  Although treated 
repeatedly during service for psychiatric problems, a review 
of the veteran's service medical records indicates that these 
problems stemmed from a chronically emotionally immature 
personality diagnosed during service.  It also is noted that 
many of the veteran's in-service psychiatric problems were 
related to acute situational anxiety reactions that were 
resolved with in-service treatment.  Although the first 
diagnosis of PTSD occurred in September 1995, there was no 
medical opinion given at that time (or since) linking this 
diagnosis to any of the veteran's claimed in-service 
stressors.  

Further, there is no credible supporting evidence that any of 
the veteran's claimed in-service stressors, in fact, 
occurred.  In this regard, it is noted that the veteran has 
referred to "top secret" or "Special Forces" missions 
while in Vietnam and, because of this, has refused to provide 
detailed information concerning his claimed in-service 
stressors when interviewed by VA examiners.  When pressed on 
this point during VA examination in June 1996, the veteran 
claimed alternatively that his memory of the events 
surrounding his service in Vietnam and his in-service 
stressors was unclear.  Based on a review of the veteran's 
service records, there is no objective evidence that the 
veteran transferred out of the engineering unit to which he 
was assigned, the 553rd Engineering Company, between his 
arrival in Vietnam on February 22, 1970, and his departure 
from Vietnam for the United States on December 29, 1970.  
Although the veteran stated in April 1996 that he needed 
assistance from a VA examiner in order to provide information 
regarding his claimed in-service stressors, the information 
he provided when this assistance was rendered on VA 
examination in March 1998 again contained unverifiable 
references to Special Forces missions and continued denials 
based on allegedly "top secret" work and promises given 
during service that he would not reveal what had transpired.  
The examiners who diagnosed the veteran with PTSD relied on 
his inherently incredible statements concerning either "top 
secret" or "Special Forces" missions as the basis of 
claimed in-service stressors that could not be verified 
independently by USASCRUR, thereby indicating that these 
examiners had no actual knowledge that the veteran's claimed 
in-service stressful experiences actually had occurred.  
Therefore, any medical opinions regarding when and what 
actions or sequence of events contributed to the veteran's 
PTSD were outside the scope of competence possessed by each 
of the examiners who rendered this diagnosis after taking the 
veteran's entirely subjective and, often by his own 
admission, unclear military history.  Cf. King v. Brown, 5 
Vet.App. 19, 21 (1993) (credibility of a statement may not be 
presumed when the fact asserted is beyond the competence of 
the person making the assertion).  Accordingly, such evidence 
cannot serve as a basis for granting the veteran's claim of 
entitlement to service connection for PTSD.

Finally, there is no objective evidence in the record of this 
claim that the veteran actually engaged in combat while in 
Vietnam.  In this regard, it is noted that a letter written 
by the veteran in March 1970 indicates that his unit was not 
involved in combat at all.  And, as noted above, an objective 
review of the veteran's service personnel records indicates 
that he did not serve in combat individually or with a unit 
that engaged in combat while he was in Vietnam. 

Given the foregoing, the Board finds that the veteran's claim 
of entitlement to service connection for PTSD must be denied.

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

